REVERSED AND RENDERED; Opinion Filed April 22, 2021




                                        In the
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                 No. 05-20-00669-CV

                THE CITY OF DALLAS, Appellant
                             V.
   ESTATE OF YOLANDA JEANNE WEBBER THROUGH PERSONAL
   REPRESENTATIVE DEBRA WEBBER ON BEHALF OF TENEKKI
   WEBBER AND SHEMEKA WEBBER, AS ESTATE BENEFICIARIES,
                          Appellee

                   On Appeal from the 160th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-18-02069

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                            Opinion by Justice Carlyle
      The City of Dallas appeals the trial court’s order denying its plea to the

jurisdiction. We reverse and render judgment dismissing all claims against the City.

Because the legal issues are settled, we issue this memorandum opinion. See TEX.

R. APP. P. 47.4.
        Yolanda Webber began experiencing shortness of breath while riding in a car

with her sisters, Tenekki Webber and Shemeka Webber.1 Each sister tried to call

9-1-1, but neither could reach an operator. They removed Yolanda from the car and

placed her on the sidewalk, while bystanders in the area also tried to call 9-1-1.

Nobody could get through.

        Unable to reach 9-1-1, Tenekki called their other sister, Debra Webber, who

walked to a nearby fire station to summon help. Bystanders performed CPR on an

unresponsive Yolanda for approximately thirty minutes before paramedics reached

her. And Yolanda, who suffered prolonged cardiac arrest and an anoxic brain injury,

had no pulse when she arrived at the hospital. Doctors revived and sedated her, but

she did not recover. On the recommendation of her doctors, Yolanda’s family took

her off life support, and she died.

        Tenekki, Shemeka, and Debra2 sued various parties involved with operating

the 9-1-1 system, including the City. The City filed a plea to the jurisdiction,

attaching evidence in support of its contention that governmental immunity barred

the Webbers’ claims. The Webbers responded with their own evidence, and the trial

court denied the City’s plea after conducting a hearing.


    1
     Although the petition alleges Shemeka is Yolanda’s sister, other parts of the record suggest she might
be Yolanda’s niece. The distinction is unimportant to our analysis, so we refer to her as Yolanda’s sister,
consistent with the petition’s allegations.
    2
      The capacities in which each sister sued the City are unclear. The petition states that all three sisters
are plaintiffs, but its caption suggests Debra, acting as the personal representative of Yolanda’s estate, filed
suit on behalf of Tenekki and Shemeka, as estate beneficiaries. Because we conclude the City is immune
from the Webbers’ claims in any event, we need not untangle the capacities in which each sister sued.
                                                     –2–
      The City contends the trial court erred because the Webbers failed to establish

immunity waiver for their claims. We review the trial court’s ruling de novo. Tex.

Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004). “In a suit

against a governmental unit, the plaintiff must affirmatively demonstrate the court’s

jurisdiction by alleging a valid waiver of immunity.” Dallas Area Rapid Transit v.

Whitley, 104 S.W.3d 540, 542 (Tex. 2003). To determine whether a plaintiff has met

that burden, we “consider the facts alleged by the plaintiff and the evidence

submitted by the parties.” Univ. of Tex. M.D. Anderson Cancer Ctr. v. McKenzie, 578

S.W.3d 506, 512 (Tex. 2019). We construe the pleadings liberally, taking all factual

assertions as true, and view the evidence in the light most favorable to the plaintiff.

See id.at 512, 520; Miranda, 133 S.W.3d at 228. If the evidence raises a fact issue

on jurisdiction, we must deny the plea and allow the factfinder to resolve the issue.

McKenzie, 578 S.W.3d at 512. But “if the evidence is undisputed or fails to raise a

fact question, the plea must be granted.” Id. (quoting Univ. of Tex. at Austin v. Hayes,

327 S.W.3d 113, 116 (Tex. 2010)).

      The Webbers’ petition asserts waiver under the Texas Tort Claims Act

(TTCA), which provides that a governmental unit is liable for “personal injury and

death so caused by a condition or use of tangible personal or real property if the

governmental unit would, were it a private person, be liable to the claimant according

to Texas law.” TEX. CIV. PRAC. & REM. CODE § 101.021(2). Immunity is not waived

if the property’s condition or use does not proximately cause the injury or death. City

                                          –3–
of Dallas v. Sanchez, S.W.3d 722, 726 (Tex. 2016) (per curiam). The Webbers allege

that the condition or use of City property—the various components of its 9-1-1

system—caused Yolanda’s death by preventing her from receiving timely medical

attention.

      But as the supreme court has explained, a mere delay in treatment resulting

from a malfunctioning 9-1-1 system is not a proximate cause of a claimant’s injuries

for purposes of immunity waiver. See Sanchez, 494 S.W.3d at 726. In Sanchez, the

City received two 9-1-1 calls from the same apartment complex within ten minutes

of each other. Id. at 725. Each caller reported a drug overdose, but the second caller

got disconnected. Id. Paramedics attended to the subject of the first call but never

responded to the second, after mistakenly concluding the two calls concerned the

same overdose. Id. The victim who received no medical attention died, and his

family sued the City, alleging that the condition or use of the 9-1-1 system caused

the victim’s death by preventing him from receiving timely medical care. Id.

      The supreme court explained that proximate causation in this context requires

that “the condition or use of the property must actually have caused the injury.” Id.

at 726 (quotation omitted). Property use “that simply hinders or delays treatment

does not ‘actually cause the injury’ and does not constitute a proximate cause of an

injury.” Id. The court went on to hold that the City was immune from suit because

the malfunctioning 9-1-1 system, which merely delayed treatment, did not

proximately cause the victim’s death. Id. at 726–27.

                                         –4–
        Here, the Webbers similarly allege that the City’s malfunctioning 9-1-1

system caused Yolanda’s death by delaying potentially life-saving treatment. We are

bound by the supreme court’s instruction in Sanchez that such a delay in these

circumstances is not a proximate cause of a claimant’s injuries. We must conclude,

therefore, that the Webbers failed to establish immunity waiver under the TTCA.3

        We reverse the trial court’s order denying the City’s plea and render judgment

dismissing all claims against the City for lack of jurisdiction.




                                                       /Cory L. Carlyle/
                                                       CORY L. CARLYLE
                                                       JUSTICE

200669F.P05




    3
     Because the City is immune from the Webbers’ claims, we need not address the City’s alternative
arguments, raised for the first time on appeal, concerning whether the Webbers have standing to assert those
claims. See TEX. R. APP. P. 47.1; KingVision Pay-Per-View, Ltd. v. Dallas Cty., No. 05-12-00765-CV, 2014
WL 1008203, at *1 (Tex. App.—Dallas Feb. 20, 2014, pet. denied) (mem. op.).
                                                   –5–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 THE CITY OF DALLAS, Appellant                 On Appeal from the 160th Judicial
                                               District Court, Dallas County, Texas
 No. 05-20-00669-CV           V.               Trial Court Cause No. DC-18-02069.
                                               Opinion delivered by Justice Carlyle.
 ESTATE OF YOLANDA JEANNE                      Chief Justice Burns and Justice
 WEBBER THROUGH PERSONAL                       Myers participating.
 REPRESENTATIVE DEBRA
 WEBBER ON BEHALF OF
 TENEKKI WEBBER AND
 SHEMEKA WEBBER, AS ESTATE
 BENEFICIARIES, Appellee

       In accordance with this Court’s opinion of this date, the order of the trial
court is REVERSED and judgment is RENDERED that:

      All claims against the City of Dallas are dismissed for lack of
      jurisdiction.

      It is ORDERED that appellant the City of Dallas recover its costs of this
appeal from appellee Estate of Yolanda Jeanne Webber through Personal
Representative Debra Webber on Behalf of Tenekki Webber and Shemeka Webber,
as Estate Beneficiaries.


Judgment entered this 22nd day of April, 2021.




                                         –6–